NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

JOHN ALLEN LEE,                             )
                                            )
             Appellant,                     )
                                            )
v.                                          )   Case No. 2D18-1629
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed May 24, 2019.

Appeal from the Circuit Court for
Sarasota County; Diana Moreland,
Judge.

Howard L. Dimmig, II, Public Defender,
and Clayton R. Kaeiser, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Cynthia Richards,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and MORRIS and SALARIO, JJ., Concur.